Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached hereto and made a part of the decision herein, present the question of the proper value for duty purposes of certain steel drums which were imported from Iceland filled with medicinal cod-liver oil.
The facts upon which said appeals have been submitted for determination have been agreed to in a stipulation by the parties hereto, and are as follows:
The merchandise consists of steel drums imported from Iceland filled with duty-free cod-liver oil, and said merchandise was exported from Iceland during the years 1942 to 1946, inclusive.
The issues involved in the said appeals for a reappraisement are similar in all material respects to the issues involved in United States v. E. B. Squibb & Sons et al., 42 C. C. P. A. (Customs) 23, C. A. D. 564, wherein the court held that the steel drums were properly dutiable in their condition as imported on the basis of United States value, as defined in section 402 (e) of the Tariff Act of 1930 (19 U. S. C. § 1402 (e)), as amended by the Customs Administrative Act of 1938.
The value or price, at the time of exportation of the involved steel drums to the United States, at which such or similar drums were freely offered for sale for domestic consumption, packed ready for delivery, in the principal market of the United States to all purchasers, in the usual wholesale quantities and in the ordinary course of trade, was 50 cents per drum during the years 1942 to 1945, inclusive, and 60 cents per drum during the year 1946, and plaintiff waives and claims no allowance for cost of transportation, insurance, expenses from the place of shipment to the place of delivery, commission, profits, or general expenses.
On or about the dates of exportation of the steel drums here involved, such' or similar drums were not freely offered for sale in Iceland either for home consumption or for exportation to the United States.
The record in the Squibb case, supra, may be incorporated into the records of the appeals for a reappraisement listed in the attached schedule “A.”
Upon the agreed facts, I conclude, as matter of law, that the proper basis of value for the imported drums in issue is United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and that such value was 50 cents each for the drums exported during the period 1942 to 1945, inclusive, and 60 cents each for the drums exported during the year 1946, less the item of duty in each instance.
Judgment will be entered accordingly.